                  Case 2:06-cr-20112-CM Document 76 Filed 04/15/19 Page 1 of 2

Prob 12B (7/93)
(D/KS 01/19)                                                                          PACTS# 21891
                                 United States District Court
                                             for the
                                       District of Kansas

                   Request for Modifying the Conditions or Term of Supervision
                                 with Consent of the Offender


Name of Offender: Donald R. Jefferson II                  Case Number: 1083 2:06CR20112-001

Sentencing Judicial Officer: Honorable Carlos Murguia, U.S. District Judge

Date of Original Sentence: 05/02/2007

Original Offense: Possession With Intent To Distribute Five Grams Or More Of Cocaine Base
                  Within 1,000 Feet Of A Public Elementary School, Class B Felonies

Original Sentence: 168 Months Prison, 96 Months Supervised Release

Type of Supervision: TSR                               Date Supervision Commenced: 04/24/2013


                                   PETITIONING THE COURT

‫ ܆‬To extend the term of supervision for years, for a total term of years.
‫ ܈‬To modify the conditions of supervision as follows:

You must participate in an approved program for mental health treatment, which may
include psychological counseling and prescribed medication. You must share in the
costs, based on the ability to pay, at the direction of the U.S. Probation Officer.


                                            CAUSE

Mr. Jefferson submitted his first positive UA on February 10, 2019. At that time, Mr. Jefferson
agreed to be placed in substance abuse counseling to assist him in regaining his sobriety. During
a three-way staffing between Mr. Jefferson, the service provider and this officer it was
determined that Mr. Jefferson is also in need of mental health treatment to address the
underlying factors leading to his abuse of marijuana. Since his first positive UA, Mr. Jefferson
has submitted three (3) additional positive UA’s on February 26, 2019, March 11, 2019, and April
3, 2019. Mr. Jefferson believes the addition of mental health treatment to his supervision will
provide him with the necessary resources needed to become sober. In addition to mental health
treatment, Mr. Jefferson will be referred to MRT.

The offender was presented a Form 49 Waiver of Hearing to Modify Conditions of Supervision.
After being advised of the right to counsel and a hearing on the matter, the offender elected to
sign the waiver document. The waiver is on file with the probation office and is available for
review upon request.
              Case 2:06-cr-20112-CM Document 76 Filed 04/15/19 Page 2 of 2

Prob 12B                                              -2-
Name of Offender: Donald R. Jefferson II                                    Case Number: 1083 2:06CR20112-001




If the Court concurs, this report shall document the Court’s consideration and finding that the
availability of appropriate substance abuse treatment programs and/or the offender’s current or
past participation in such programs, warrants an exception to the mandatory revocation as
provided by United States Sentencing Commission guidelines from the rule of 18 U.S.C. §
3583(g) when considering any action against a defendant who fails a drug test.

                                                        Respectfully submitted,



                                       by
 Approved:                                              Jovanny Hernandez
                                                        U.S. Probation Officer
                                                        Date: 04/12/2019
 Christopher Lewis, SUSPO

               Please indicate the Court response below and return to the U.S. Probation Officer

‫ ܆‬No Action
‫ ܆‬The Extension of Supervision as Noted Above
‫ ܆‬The Modification of Conditions as Noted Above
‫ ܆‬Other:



                                                            /s/ Carlos Murguia
                                                                        Signature of Judicial Officer

                                                            4/15/2019
                                                                                   Date
